                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
DAVID BURGOS                         :
      Plaintiff,                     :
                                     :
             v.                      :  CIVIL ACTION NO. 13-4894
                                     :
CITY OF PHILADELPHIA, et al.        :
      Defendants.                   :
____________________________________:

                                           ORDER

       AND NOW, this 11th day of February 2020, upon consideration of Defendant Corizon
Health, Inc.’s Motion for Summary Judgment [Doc. No. 105], the City of Philadelphia, John
Delaney, Louis Giorla, and Michele Farrell’s (“City Defendants”) Motion for Summary
Judgment [Doc. No. 106], Plaintiff David Burgos’s Motion for Sanctions [Doc. No. 100], and the
responses thereto, it is hereby ORDERED as follows:
       1) The City Defendants’ Motion for Summary Judgment is GRANTED.
       2) Corizon’s Motion for Summary Judgment is GRANTED in part and DENIED in
          part. The Motion is denied as to Burgos’s claims based on Corizon’s failure to adopt
          a scabies policy. The Motion is granted as to all other claims.
       3) Burgos’s Motion for Sanctions is GRANTED. It is hereby ORDERED that this case
          is referred to Magistrate Judge Carol Sandra Moore Wells for a Report and
          Recommendation on the sanctions to be imposed. The parties shall report to the
          United States Courthouse, 601 Market Street, Courtroom 3F, on February 24, 2020
          at 2:00 PM.
       4) Plaintiff David Burgos, inmate # LJ5951, shall participate by videoconference to be
          arranged with the appropriate authorities at SCI Retreat.
   It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                    ____________________________
                                                    CYNTHIA M. RUFE, J.
